        Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 1 of 9




                                 UNITED STATES DiSTRICT COURT
                                  WESTERN DISTRICT OF TEXAS


CARNEGIE MELLON UNIVERSITY,
                                                               Nol
                                                  Plaintiff,
                                                                     :   2OMCO664Rp
        V.


LSI CORPORATION, ET AL,
                                                Defendants.

      MEMORANDUM IN SUPPORT OF MOTION TO QUASH OR MODIFY THIRD-
                     PARTY DEPOSITION SUBPOENA

        NOW COMES Third-party deponent, Dr. Aleksandar Kavcic ("Dr. Kavcic"), by and

through his undersigned counsel, and pursuant to Federal Rule of Civil Procedure 45(d)(3),

moves to quash or modify the deposition subpoena issued by LSI Corporation ("LSI"), and states

as follows in support thereof:

                                                 INTRODUCTION

        This Motion to Quash or Modify the deposition subpoena of Dr. Kavcic sits at the

intersection of two cases currently pending in the District Court for the Northern District of

California. On April 23, 2020, Dr. Kavcic filed a lawsuit captioned Kavcic       v.   Broadcom

Corporation, No. 20-cv-01246 (N.D. Cal.) (the "Kavcic Litigation") to declare his rights and

obligations under a 2016 contract with Broadcom (the "Letter Agreement"), pursuant to which

Dr. Kavcic assisted Broadcom in defending a lawsuit filed by the University of Minnesota

relating to the encoding of data written to magnetic disks in hard disk drives (the "Coding

Patent").' The same day the Kavcic Litigation was filed, Dr. Kavcic was served by LSI with a

subpoena to testify by deposition on June 30, 2020 in Carnegie Mellon University         v.   LSI


      The terms of the contract have been deemed confidential in the Kavcic Litigation, so this
Motion does not recite the terms of that agreement.


CIarkHilI\J3667\397050\260023 965 .vl-6/24/20
         Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 2 of 9




Corporation, No. 3: 18-cv-04571-JD (N.D. Cal.) (the "CMU Litigation"), a patent infringement

case concerning the validity of Dr. Kavcic's own invention relating to the detection of codes in

read channels, which enable significantly more data to be packed onto hard disk drives than was

previously available (the "Detector          Patents").2


         The need for the Kavcic Litigation arose when, in October 2019, Dr. Kavcic attended the

deposition of an expert witness in the CMU Litigation. At the deposition, LSI (which is owned

by Broadcom) threatened to sue Dr. Kavcic for violating the Letter Agreement. LSI alleged,

without any factual basis, that Dr. Kavcic disclosed Broadcom's confidential information to

CMU by virtue of his cooperation in the CMU Litigation. LSI made this assertion even though

the CMU Litigation does not relate to the Coding Patent, which was the subject of the Letter

Agreement.

         The purpose of the Kavcic Litigation is to seek a declaratory judgment that would affirm

Dr. Kavcic's right to participate in the defense of the validity of his own patents at issue in

the CMU Litigation. Until the Court clarifies, in the Kavcic Litigation, that Dr. Kavcic can

participate in the defense of his invention in the CMU Litigation without running afoul of his

obligations, if any, under the Letter Agreement, it is burdensome and prejudicial for Dr. Kavcic

to sit for a deposition on June 30. Compounding the burdensomeness of a June 30 deposition is

the continued spread of the novel coronavirus, LSI's insistence that the deposition take place in-

person, and the fact that Dr. Kavcic is currently located in Serbia and would not have sufficient

time, upon returning to the United States, to quarantine before the deposition. LSI's refusal to

2
        The subpoena scheduled Dr. Kavcic to be deposed in Austin, Texas. See Exhibit 1, a true
and correct copy of the subpoena. Therefore, because motions to quash are properly filed in "the
court for the district where compliance is required", this court has jurisdiction to hear the present
Motion. See MetroPCS v. Thomas, 327 F.R.D. 600, 606 (N.D. Tex. 2018) (motion to quash
deposition subpoena properly filed in the Northern District of Texas, even though it was issued
from the Eastern District of Pennsylvania).

                                                           2
 ClarkI-Jill\J3667\397050\260023965.v 1-6/24/20
          Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 3 of 9




mutually agree upon a new deposition date for Dr. Kavcic appears to be nothing more than an

attempt to engineer a delay in the CMU Litigation's trial schedule. LSI's deposition subpoena of

Dr. Kavcic should be quashed or modified.

                                       FACTUAL BACKGROUND

Dr. Kavcic's Detector Patents

          In the late 1 990s/early 2000s, Dr. Kavcic invented technology to improve the accuracy of

the detection of magnetic fields stored on disk drives, which allowed information to be stored

more densely than was previously possible. See Kavcic       v.   Broadcom Corporation, No. 20-cv-

01246 (N.D. Cal.), ECF No. 23, ¶ 2. This allowed disk drive manufactures to build storage

systems that were physically smaller yet held more information. Id. at ¶ 16. CMU applied for

patent protection of Dr. Kavcic's invention, which resulted in the United States Patent and

Trademark Office granting United States Patent No. 6,201,839, Method and Apparatus for

Correlation-Sensitive Adaptive Sequence Detection and United States Patent No. 6,438,180, Soft

and Hard Sequence Detection in ISI Memory Channels (collectively the "Detector Patents").       Id.

atJ 17.
The Coding Patent

          At about the same time, the University of Minnesota was granted a patent for separate

and distinct coding technology for disk drives, United States Patent No. 5,859,601, Method and

Apparatus for Implementing Maximum Transition Run Codes (the "Coding Patent"). Id. at ¶ 24.

The Coding Patent relates to the way that computer data are encoded into streams of information

that can be written onto a disk drive and how those streams of information are decoded back into

computer data; by eliminating certain error-prone patterns from the information stream, the

inventive technology increased the amount of information that could be stored on a disk drive.

Id.   atJ 3, 27.
                                                  3
CIarkHill\J3667\397050\260023965.v1-6/24/20
         Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 4 of 9




The Letter Agreement

        In November 2016, Broadcom asked Dr. Kavcic to enter into the Letter Agreement assist

the University of Minnesota in its pending litigation over the Coding Patent. Id. at ¶ 4. Dr.

Kavcic completed his services under the Letter Agreement in 2016, and has not been asked by

Broadcom to perform any other tasks under the Letter Agreement since that time. Id. at ¶ 35.

The CMU Litigation

        In July 2018, CMU, the assignee of the Detector Patents, sued Broadcom for infringing

Dr. Kavcic's Detector Patents in the CMU Litigation. In October 2019, Dr. Kavcic attended the

deposition of an expert witness in the CMU Litigation. At the deposition, LSI threatened to sue

Dr. Kavcic for violating the Letter Agreement and allegedly disclosing Broadcom's confidential

information to CMU, even though the CMU Litigation does not relate to the Coding Patent,

which was the subject of the Letter Agreement.

The Kavcic Litigation and Subpoena to Testify

         On April 23, 2020, Dr. Kavcic initiated the Kavcic Litigation to seek judicial guidance on

the scope of the Letter Agreement's confidentiality provisions and to affirm his right, and the

extent to which, he can participate in the CMU Litigation without the fear of being sued for

violating the Letter Agreement. That same day, Dr. Kavcic received a subpoena from LSI to

appear in Austin, Texas on June 30, 2020 for a deposition in the CMU Litigation.

         On June 8, 2020, counsel for LSI inquired by email whether "[i]n light of the ongoing

pandemic," "Dr. Kavcic plan[nedj to appear for the [June 30] deposition as scheduled." See June

8   email, attached hereto as Exhibit 2. On June 16, counsel for both Dr. Kavcic and LSI held a

phone conference to discuss the pending deposition date. Counsel for Dr. Kavcic requested that

the parties agree to convene the deposition at a mutually agreeable future date, once Dr. Kavcic



                                                     4
ClarkHilI\J3667\39705 0\260023965   .v   1-6/24/20
         Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 5 of 9




receives guidance from the court about his obligations under the Letter Agreement. Counsel for

Dr. Kavcic reminded LSI that service of LSI's subpoena was accepted on the condition that LSI

and Dr. Kavcic find a mutually agreeable date for Dr. Kavcic's deposition. Counsel for LSI

responded by email on June 17, setting forth the following options:

                 "Option 1: Dr. Kavcic sits for deposition on June 30, 2020 as
                 noticed and the CMU matter moves forward as planned. That is
                 our preferred option.

                 Option 2: In light of Dr. Kavcic (and CMU's) refusal to sit for
                 deposition until the Kavcic matter is resolved, CMU agrees to an
                 extension of the schedule in the CMU matter where such extension
                 is sufficient to allow the Kavcic matter to be resolved and Dr.
                 Kavcic's deposition to be taken in the CMU matter.

                 Option 3: Dr. Kavcic moves to quash the outstanding subpoena,
                 and the parties await a ruling from the Court as to the best path
                 forward."

See   June 17 email, attached hereto as Exhibit 3. LSI has indicated that "intend[s] to take Dr.

Kavcic's deposition in person."         See    June 17 email, attached hereto as Exhibit 4. Because LSI

presented Dr. Kavcic with only two practical options             reset the entire trial schedule in the CMU

Litigation, or move to quash the subpoena              Dr. Kavcic brings the present Motion.

                                               LEGAL STANDARD

         Pursuant to Federal Rule of Civil Procedure 45, on a "timely motion," the court for the

district where compliance is required must quash or modify a subpoena that "(1) fails to allow a

reasonable time for compliance; (2) requires a person who is not a party to travel more than one

hundred miles from where the person resides; (3) requires disclosure of privileged or protected

matter; or (4) subjects a person to undue burden." Bagwell            v.   Rival Consumer Sales Corp., No.


EP-06-CA-i17-FM, 2006 WL 2883137,                  *   2 (W.D. Tex. Sept. 19, 2006) (granting motion to

quash deposition subpoena); citing Fed. R. Civ. P. 45(c)(3)(A)(i)-(iv). "Timely," within the

meaning of Rule 45, is a motion that is filed "within the time set in the subpoena for

                                                          5
ClarkHill\J3667\397050\260023965.v 1-6/24/20
         Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 6 of 9




compliance." MetroECS          v.   Thomas, 327 F.R.D. 600, 614 (N.D. Tex. 2018). A court has

discretion to quash or modify the subpoena if it requires "disclosing a trade secret or other

confidential research, development, or commercial information." Fed. R. Civ. P. 45(d)(3)(B)(i).

"The moving party has the burden of proof to demonstrate that compliance with the order would
                                                                    *   2 (internal citations omitted).
be unreasonable and oppressive." Bag'vell, 2006 WL 2883137, at

All discovery from a third party, as permitted through Rule 45, is limited to the scope of

discovery permitted under Rule 26(b)(1) in the underlying action, and "discovery outside of this

scope is not perniitted."MeIroPCS, 327 F.R.D. at 610.


                                               ARGUMENT

        Dr. Kavcic's deposition subpoena should be quashed or modified for several reasons.

First, Rule 45 specifically provides that the "party or attorney responsible for issuing and serving

a subpoena must take reasonable steps to avoid imposing undue burden or expense on a person

subject to the subpoena." Fed R. Civ. P. 45(d)(1). Requiring Dr. Kavcic to testify before the

Kavcic Litigation is resolved would render that case moot. Indeed, the entire purpose of Dr.

Kavcic's declaratory judgment action is to seek judicial guidance on the scope of the

confidentiality provisions contained in the Letter Agreement, so that Dr. Kavcic will know what

is permissible for him to discuss in relation to the CMU Litigation.     If Dr. Kavcic proceeds with

his deposition in the CMU Litigation before obtaining judicial guidance on the permissible scope

of his testimony, he could run afoul of the very confidentiality provisions Broadcom and LSI
seek to enforce against him, and the purpose of the declaratory judgment action would be

defeated. To that end, enforcing the current deposition subpoena would pose undue burden and

expense on Dr. Kavcic by rendering purposeless the legal expenses he has incurred to date by

filing the Kavcic Litigation. Importantly, Dr. Kavcic is not objecting to being deposed; he is


                                                    6
ClarkHill\J3667\397050\260023965.v 1-6/24/20
        Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 7 of 9




merely requesting that his deposition be rescheduled to a date that does not obstruct his

declaratory judgment action.

        Second, there is a global coronavirus pandemic complicating the facilitation of Dr.

Kavcic's deposition on June 30. Courts will grant protective orders in favor of a deponent where

taking the witness's deposition poses a serious health risk. See In re McCorhill Pub., Inc., 91

B.R. 223, 225 (S.D.N.Y Bankr. 1988) ("Manifestly, if an oral deposition will pose a threat to a

witness' health, the court will exercise its discretion in favor of a protective order."); Dunford v.

Roily Marine Service Co., 233 F.R.D. 635, 637 (S.D. Fla. 2005) (granting protective order to

quash deposition where witness suffered from a brain disorder); See Wilder             v.   Southeastern

Public Service Authority       of Virginia,    No. 94-262!, 1995 WL 637229, *2 (4th Cir. 1995) (per

curium) (affirming issuance          of protective order preventing deposition and limiting written

interrogatories of witness suffering from multiple sclerosis where the stress of answering written

questions had adversely affected the deponent's physical condition and continuing to answer

them could endanger her health permanently); United States          v.   Mariani, 178 F.R.D. 447 (M.D.

Pa. 1998) (granting protective order to prevent deposition where the witness suffered from a life

threatening coronary artery disease and congestive heart failure.). Dr. Kavcic is currently located

in Serbia. LSI's counsel insists on taking Dr. Kavcic's deposition in-person. See Exs. 3-4. In

order for Dr. Kavcic to attend his deposition on June 30, therefore, he must travel internationally

and risk exposing himself to the deadly coronavirus. Compounding the health risks associated

with travel, the deposition date leaves Dr. Kavcic no time to quarantine before being deposed in-

person. See Exhibit 5, Declaration of Dr. Kavcic, ¶J 5-6; Centers for Disease Control and

Prevention, Coronavirus Disease 2019 (COVID- 19) https://www.cdc. gov/coronavirus/20 19-

ncov/travelers/after-travel-precautions.html (last visited June 23, 2020) ("There is widespread,



                                                       7
ClarkHill\J3667\397050\260023965.v 1-6/24/20
        Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 8 of 9




ongoing transmission of novel coronavirus worldwide [see Global COVID-19 Pandemic Notice].

If you have traveled internationally in the past   14 days, stay home and monitor your health.").

Maintaining Dr. Kavcic's currently scheduled deposition date is impractical and irresponsible,

given the serious health risk it presents.

        Third, when counsel for Dr. Kavcic agreed to accept service of LSI's subpoena on behalf

of Dr. Kavcic, it was conditioned on LSI agreeing to a mutually acceptable deposition date.        See


Ex. 5, ¶ 8. Now, LSI will only agree to a new deposition date       if CMU agrees to extend the entire

trial schedule in the CMU Litigation. See Ex. 3. Dr. Kavcic is not a party to the CMU Litigation

and cannot agree on CMU's behalf to alter the trial schedule. LSI's reftisal to cooperate appears

to be nothing more than an attempt to engineer a delay in the CMU Litigation. Dr. Kavcic should

not be held hostage to a scheduling dispute between CMU and LSI. Further, LSI's subpoena

violates Rule 45's geographical limitations. Pursuant to Rule 45(c)(1)(A), "[a] subpoena may

command a person to attend a trial, hearing, or deposition only ... within 100 miles of where the

person resides, is employed, or regularly transacts business in person." Dr. Kavcic is currently

based in Serbia, such that LSI's subpoena clearly violates the geographical restrictions imposed

by Rule 45.    See   Ex. 5, ¶J 5-6; CommTract Corp.    v.   Northern Telecom, Inc., 168 F.R.D. 4, 7 (D.

Mass. 1996) (court "ha[d] no discretion but to quash or modify" a subpoena issued and served in

Massachusetts upon a non-party witness who, by the time of his scheduled testimony, had

relocated to Hong Kong pursuant to a work contract because "the time frame for judging whether

a witness must travel more than 100 miles from his residence, place            of employment, and the

place where he transacts business in person is the time when the witness is to appear, not the

time when he is served."). The purpose of Dr. Kavcic's conditioned acceptance of LSI's

subpoena was to avoid such scheduling and enforceability dilemmas.



                                                   8
ClarkHilI\J3667\3 9705 O\260023965 vi -6/24/20
         Case 1:20-cv-00664-RP Document 1-1 Filed 06/25/20 Page 9 of 9




         For all the foregoing reasons, Dr. Kavcic respectfully requests that the Court quash LSI's

subpoena, or in the alternative, modify the subpoena by entering an order rescheduling Dr.

Kavcic's deposition to a date after resolution of the Kavcic Litigation that is mutually convenient

for both Dr. Kavcic and LSI.            See    Id.    (opting to modify subpoena that violated Rule 45's

geographical restrictions).


                                                     CONCLUSION

         WHEREFORE, Third-Party Deponent Dr. Aleksandar Kavcic respectfully requests that

this Court enter an Order: (a) quashing the deposition subpoena of Dr. Kavcic issued by LSI, or

in the alternative, rescheduling Dr. Kavcic's deposition to a date after resolution        of the Kavcic

Litigation that is mutually convenient for both Dr. Kavcic and LSJ and (b) and awarding other

relief as the Court deems appropriate.


Dated:     June 24, 2020                                CLARK HILL STRASBURGER



                                                        By: Is/Elizabeth F. Griffin
                                                             Elizabeth F. Griffin

                                                        Clark Hill Strasburger
                                                        901 Main Street, Suite 6000
                                                        Dallas, Texas 75202
                                                        214-651-4300
                                                        214-651-4330 (facsimile)
                                                        EGriffini)ClarkHill.com
                                                        Texas State Bar Number 24092450


OF COUNSEL:                                             William D. Cramer
To be Admitted Pro Hac Vice                             Clark Hill Strasburger
                                                        901 Main Street, Suite 6000
                                                        Dallas, Texas 75202
                                                        214-651-4300
                                                        2 14-65 1-4330 (facsimile)
                                                        BCramer@ClarkHill.com
                                                        Texas State Bar Number 00790527

                                                        Attorneys for Third-Party Deponent Dr.
                                                        Aleksandar Kavcic

ClarkHiIl\J3667\397050\260023965.v 1-6/24/20
